Case 2:19-cv-12599-PDB-DRG ECF No. 7 filed 07/20/20          PageID.103     Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MAHER WAAD and EXECUTIVE CAR
RENTAL,                                                  Case No. 19-cv-12599

                           Plaintiffs,                   Paul D. Borman
v.                                                       United States District Judge

DMITRIY MOVSEYAN,                                        David R. Grand
                                                         United States Magistrate Judge
                     Defendant.
__________________________________/

     OPINION & ORDER DENYING PLAINTIFFS’ MOTION FOR DEFAULT
      JUDGMENT (ECF NO. 6) AND DISMISSING COMPLAINT WITHOUT
        PREJUDICE FOR LACK OF SUBJECT MATTER JURISDICTION

       Now before the Court is the Motion for Default Judgment filed by Plaintiffs

Maher Waad and Executive Car Rental. (ECF No. 6.) Defendant Dmitryi

Movseyan has not appeared in or otherwise defended this action, resulting in the

Clerk of Court entering a default on December 3, 2019. (ECF No. 5.) Plaintiffs

then moved for a default judgment under Federal Rule of Civil Procedure 55(b)(1).

(ECF No. 5.)

       This Court, however, is without power to grant the requested relief because

it lacks subject matter jurisdiction. “The objection that a federal court lacks

subject-matter jurisdiction may be raised . . . by a court on its own initiative, at any

stage in the litigation.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006) (internal
Case 2:19-cv-12599-PDB-DRG ECF No. 7 filed 07/20/20          PageID.104   Page 2 of 3




citation omitted). “If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12.

      Plaintiffs, in their Complaint, allege that the Court has jurisdiction over

Count I, Hobbs Act Extortion, under 28 U.S.C. § 1331, which grants federal courts

jurisdiction over “all civil actions arising under the Constitution, laws, or treaties

of the United States,” and that the Court has jurisdiction over Count II, Extortion in

violation of Mich. Comp. Laws § 750.213, under 28 U.S.C. § 1367, which grants

federal courts “supplemental jurisdiction over all other claims that are so related to

claims in the action within such original jurisdiction that they form part of the

same case or controversy.” (ECF No. 1, Complaint, PgID 2, ¶ 4.)

      The Hobbs Act, 18 U.S.C. § 1951, is a law of the United States, but it is “a

criminal statute that does not provide a private right of action.” Stanard v. Nygren,

658 F.3d 792, 794 (7th Cir. 2011); see also Command v. Bank of America, N.A.,

No. 10-cv-1117, 2014 WL 4104719, at *13 (W.D. Mich. Aug. 19, 2014)

(collecting cases showing consistent trend of federal courts finding that the Hobbs

Act does not create a private right of action.”). So, because the Hobbs Act cannot

provide the basis for a civil action, there is no federal question supporting the

exercise of this Court’s jurisdiction over Count I of Plaintiffs’ Complaint. See Care

Choices HMO v. Engstrom, 330 F.3d 786, 788 (6th Cir. 2003) (affirming dismissal

for lack of subject matter jurisdiction where federal statute in question did not

                                              2
Case 2:19-cv-12599-PDB-DRG ECF No. 7 filed 07/20/20         PageID.105    Page 3 of 3




create private right of action). Consequently, there is no claim over which this

Court has original jurisdiction to support the exercise of supplemental jurisdiction

over the state law extortion claim in Count II. 28 U.S.C. § 1367(a).

      Finally, Plaintiffs’ vague allegation that “[v]enue is proper . . . through

Diversity of Citizenship, as the Plaintiff engages in interstate commerce with

licensed business operations in both Michigan and Florida” cannot be read to

provide a basis for subject matter jurisdiction based on diversity of citizenship

under 28 U.S.C. § 1332. (ECF No. 1, Complaint, PgID 3, ¶ 6.) Section 1332

requires complete diversity, “such that no plaintiff is a citizen of the same state as

any defendant.” V&M Star, LP v. Centimark Corp., 596 F.3d 354, 355 (6th Cir.

2010). All of the parties in this matter are citizens of Michigan. (ECF No. 1,

Complaint, PgID 2, ¶¶ 1–3.)

      This Court lacks subject matter jurisdiction over Plaintiffs’ Complaint, so it

“must dismiss the action.” Fed. R. Civ. P. 12 (emphasis added). Accordingly,

Plaintiffs’ Motion for Default Judgment (ECF No. 6) is DENIED and the

Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED.



Dated: July 20, 2020                          s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge

                                             3
